Advisory Action Before the Filing of an Appeal Brief
-continue from #12
	Applicant amended independent claims 1, 5 and 8.  Claim 1 now has new limitation “the at least one component receiving portion is formed as a recess formed at a rim of the display panel to accommodate the camera module, the recess extending from an edge of the display panel into the rim of the display panel.”  Claims 5 and 8 are amended with similar limitations.  Applicant’s arguments are based on the new amended claims. The new limitation requires further search and consideration together with Applicant’s arguments. At this time, the pending claims are not in condition for allowance.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992